UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07792 Nuveen Insured Premium Income Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Insured Premium Income Municipal Fund 2 (NPX) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 3.8% (2.4% of Total Investments) $ 3,750 Huntsville Healthcare Authority, Alabama, Revenue Bonds, Series 2005A, 5.000%, 6/01/24 – 6/15 at 100.00 A1 $ 3,636,150 NPFG Insured Jefferson County, Alabama, General Obligation Warrants, Series 2004A: 5.000%, 4/01/22 – NPFG Insured 4/14 at 100.00 Baa1 5.000%, 4/01/23 – NPFG Insured 4/14 at 100.00 Baa1 Limestone County Water and Sewer Authority, Alabama, Water Revenue Bonds, Series 2007, 4.500%, 3/17 at 100.00 A+ 12/01/37 – SYNCORA GTY Insured Montgomery Water and Sewerage Board, Alabama, Water and Sewerage Revenue Bonds, Series 2005, 3/15 at 100.00 AAA 5.000%, 3/01/25 – AGM Insured Total Alabama Arizona – 5.0% (3.2% of Total Investments) Arizona State, Certificates of Participation, Series 2010A: 5.250%, 10/01/28 – AGM Insured 10/19 at 100.00 AA+ 5.000%, 10/01/29 – AGM Insured 10/19 at 100.00 AA+ Arizona State, State Lottery Revenue Bonds, Series 2010A, 5.000%, 7/01/29 – AGC Insured 1/20 at 100.00 AA+ Phoenix Civic Improvement Corporation, Arizona, Junior Lien Water System Revenue Bonds, Series 7/15 at 100.00 AAA 2005, 14.750%, 7/01/27 – NPFG Insured (UB) Total Arizona Arkansas – 2.7% (1.7% of Total Investments) Arkansas Development Finance Authority, State Facility Revenue Bonds, Donaghey Plaza Project, 6/14 at 100.00 AA+ Series 2004, 5.250%, 6/01/25 – AGM Insured University of Arkansas, Fayetteville, Revenue Bonds, Medical Sciences Campus, Series 2004B: 5.000%, 11/01/27 – NPFG Insured 11/14 at 100.00 Aa2 5.000%, 11/01/28 – NPFG Insured 11/14 at 100.00 Aa2 University of Arkansas, Monticello Campus, Revenue Bonds, Series 2005, 5.000%, 12/01/35 – 12/13 at 100.00 Aa2 AMBAC Insured Total Arkansas California – 23.2% (14.5% of Total Investments) Alameda Corridor Transportation Authority, California, Senior Lien Revenue Bonds, Series No Opt. Call A 1999A, 0.000%, 10/01/32 – NPFG Insured 20 California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, 12/14 at 100.00 AAA Series 2005AC, 5.000%, 12/01/24 (Pre-refunded 12/01/14) – NPFG Insured California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, 12/14 at 100.00 AAA Series 2005AC, 5.000%, 12/01/24 – NPFG Insured California Educational Facilities Authority, Revenue Bonds, Occidental College, Series 2005A, 10/15 at 100.00 Aa3 5.000%, 10/01/33 – NPFG Insured California Statewide Communities Development Authority, Revenue Bonds, Sutter Health, Series 8/20 at 100.00 AA– 2011A, 6.000%, 8/15/42 (WI/DD, Settling 2/10/11) Ceres Unified School District, Stanislaus County, California, General Obligation Bonds, Series 8/12 at 26.19 A+ 2002B, 0.000%, 8/01/35 – FGIC Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding 4/11 at 25.83 Baa1 Bonds, Series 1999, 0.000%, 1/15/34 – NPFG Insured Fullerton Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2005, 9/15 at 100.00 A 5.000%, 9/01/27 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – FGIC Insured Kern Community College District, California, General Obligation Bonds, Series 2006, 0.000%, No Opt. Call AA+ 11/01/23 – AGM Insured Los Angeles Unified School District, California, General Obligation Bonds, Series 2005E, 7/15 at 100.00 Aa2 5.000%, 7/01/22 – AMBAC Insured Los Angeles Unified School District, California, General Obligation Bonds, Series 2006F, 7/16 at 100.00 Aa2 5.000%, 7/01/24 – FGIC Insured Newport Beach, California, Revenue Bonds, Hoag Memorial Hospital Presybterian, Series 2011A, 12/21 at 100.00 AA 5.875%, 12/01/30 (WI/DD, Settling 2/08/11) Orange County Sanitation District, California, Certificates of Participation, Series 2003, 8/13 at 100.00 AAA 5.250%, 2/01/30 (Pre-refunded 8/01/13) – FGIC Insured Orange County Water District, California, Revenue Certificates of Participation, Series 2003B, 8/13 at 100.00 AAA 5.000%, 8/15/34 – NPFG Insured (ETM) Orange County Water District, California, Revenue Certificates of Participation, Series 2003B, 8/13 at 100.00 AAA 5.000%, 8/15/34 – NPFG Insured Pasadena Area Community College District, Los Angeles County, California, General Obligation 6/13 at 100.00 AA+ (4) Bonds, Series 2003A, 5.000%, 6/01/22 (Pre-refunded 6/01/13) – FGIC Insured Sacramento City Financing Authority, California, Capital Improvement Revenue Bonds, Solid 6/11 at 101.00 N/R Waste and Redevelopment Projects, Series 1999, 5.800%, 12/01/19 – AMBAC Insured San Diego County, California, Certificates of Participation, Edgemoor Facility Project and Regional System, Series 2005: 5.000%, 2/01/24 – AMBAC Insured 2/15 at 100.00 AA+ 5.000%, 2/01/25 – AMBAC Insured 2/15 at 100.00 AA+ San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/32 – NPFG Insured No Opt. Call Baa1 0.000%, 1/15/34 – NPFG Insured No Opt. Call Baa1 San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/14 at 100.00 A2 Project, Series 2004A, 5.250%, 8/01/19 – NPFG Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 A2 Project, Series 2006C, 4.250%, 8/01/30 – NPFG Insured Torrance, California, Certificates of Participation, Refunding Series 2005B, 5.000%, 6/01/24 – No Opt. Call AA AMBAC Insured University of California, Revenue Bonds, Multi-Purpose Projects, Series 2003A, 5.000%, 5/15/33 – 5/13 at 100.00 Aa1 AMBAC Insured (UB) Total California Colorado – 10.0% (6.3% of Total Investments) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Adams 6/13 at 100.00 A School District 12 – Pinnacle School, Series 2003, 5.250%, 6/01/23 – SYNCORA GTY Insured Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Classical Academy 12/13 at 100.00 A Charter School, Series 2003, 5.250%, 12/01/23 – SYNCORA GTY Insured Denver Convention Center Hotel Authority, Colorado, Senior Revenue Bonds, Convention Center 12/13 at 100.00 N/R (4) Hotel, Series 2003A, 5.000%, 12/01/33 (Pre-refunded 12/01/13) – SYNCORA GTY Insured Denver School District 1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/01/18 – 12/13 at 100.00 AA+ AGM Insured Denver School District 1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/01/18 12/13 at 100.00 AA+ (4) (Pre-refunded 12/01/13) – AGM Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/30 – No Opt. Call Baa1 NPFG Insured El Paso County, Colorado, Certificates of Participation, Detention Facility Project, Series 12/12 at 100.00 AA– 2002B, 5.000%, 12/01/27 – AMBAC Insured Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004: 5.000%, 12/15/22 (Pre-refunded 12/15/14) – AGM Insured (UB) 12/14 at 100.00 AA+ (4) 5.000%, 12/15/23 (Pre-refunded 12/15/14) – AGM Insured (UB) 12/14 at 100.00 AA+ (4) 5.000%, 12/15/24 (Pre-refunded 12/15/14) – AGM Insured (UB) 12/14 at 100.00 AA+ (4) University of Colorado, Enterprise System Revenue Bonds, Series 2005, 5.000%, 6/01/30 – 6/15 at 100.00 Aa2 FGIC Insured Total Colorado District of Columbia – 0.2% (0.1% of Total Investments) Washington Convention Center Authority, District of Columbia, Senior Lien, Dedicated Tax Revenue 10/16 at 100.00 AA+ Bonds, Series 2007, Residuals 1606, 11.381%, 10/01/30 – AMBAC Insured (IF) Florida – 4.4% (2.8% of Total Investments) Citizens Property Insurance Corporation, Florida, High-Risk Account Senior Secured Bonds No Opt. Call AA+ Series 2010A-1, 5.000%, 6/01/16 – AGM Insured Florida State Board of Education, Full Faith and Credit Public Education Capital Outlay Bonds, 6/13 at 101.00 AAA Series 2003J, 5.000%, 6/01/22 – AMBAC Insured Miami-Dade County Expressway Authority, Florida, Toll System Revenue Bonds, Series 2010A, No Opt. Call AA+ 5.000%, 7/01/35 Miami-Dade County, Florida, General Obligation Bonds, Series 2005, 5.000%, 7/01/33 – 7/15 at 100.00 AA+ AGM Insured Total Florida Georgia – 5.5% (3.4% of Total Investments) Atlanta, Georgia, Airport General Revenue Refunding Bonds, Series 2010A, 5.000%, 1/01/40 – 1/20 at 100.00 AA+ AGM Insured Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Refunding Series 2007, 8/20 at 100.00 Aa2 4.000%, 8/01/26 Cobb County Development Authority, Georgia, Parking Revenue Bonds, Kennesaw State University, 7/14 at 100.00 A1 Series 2004, 5.000%, 7/15/24 – NPFG Insured Columbus, Georgia, Water and Sewerage Revenue Bonds, Series 2005, 5.000%, 5/01/23 – 5/14 at 100.00 Aa2 NPFG Insured Municipal Electric Authority of Georgia, Combustion Turbine Revenue Bonds, Series 2003A: 5.000%, 11/01/21 – NPFG Insured 11/13 at 100.00 A1 5.000%, 11/01/22 – NPFG Insured 11/13 at 100.00 A1 South Fulton Municipal Regional Water and Sewerage Authority, Georgia, Water and Sewerage 1/13 at 100.00 N/R (4) Revenue Bonds, Series 2003, 5.000%, 1/01/33 (Pre-refunded 1/01/13) – NPFG Insured Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/12 at 101.00 A+ Medical Center, Series 2002, 5.200%, 10/01/22 – AMBAC Insured Total Georgia Hawaii – 4.9% (3.1% of Total Investments) Hawaii County, Hawaii, General Obligation Bonds, Series 2003A, 5.000%, 7/15/19 – AGM Insured 7/13 at 100.00 AA+ Hawaii Department of Budget and Finance, Special Purpose Revenue Refunding Bonds, Hawaiian 7/11 at 100.00 Baa1 Electric Company Inc., Series 2000, 5.700%, 7/01/20 – AMBAC Insured (Alternative Minimum Tax) Total Hawaii Idaho – 0.0% (0.0% of Total Investments) Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 1998E, 5.450%, 7/11 at 100.00 Aaa 7/01/18 – AMBAC Insured (Alternative Minimum Tax) Illinois – 6.2% (3.9% of Total Investments) Chicago Park District, Illinois, Limited Tax General Obligation Park Bonds, Series 2001C, 7/11 at 100.00 AA 5.500%, 1/01/18 – FGIC Insured Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien No Opt. Call AA+ Refunding Series 2010C, 5.250%, 1/01/35 – AGC Insured Illinois Health Facilities Authority, Revenue Bonds, Lutheran General Health System, Series 1993A: 6.125%, 4/01/12 – AGM Insured (ETM) No Opt. Call AA+ (4) 6.250%, 4/01/18 – AGM Insured (ETM) No Opt. Call AA+ (4) Illinois Health Facilities Authority, Revenue Refunding Bonds, SSM Healthcare System, Series No Opt. Call AAA 1992AA, 6.550%, 6/01/14 – NPFG Insured (ETM) Illinois Municipal Electric Agency, Power Supply System Revenue Bonds, Series 2007A, 5.000%, 2/17 at 100.00 A+ 2/01/35 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Capital Appreciation Refunding Series 2010B-1, 0.000%, 6/15/45 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/22 at 101.00 AAA Project, Series 2002A, 0.000%, 6/15/27 – NPFG Insured Peoria, Moline and Freeport, Illinois, GNMA Collateralized Single Family Mortgage Revenue 4/11 at 100.00 AA+ Bonds, Series 1995A, 7.600%, 4/01/27 (Alternative Minimum Tax) Total Illinois Indiana – 4.9% (3.0% of Total Investments) Hamilton County Public Building Corporation, Indiana, First Mortgage Bonds, Series 2004: 5.000%, 8/01/23 – AGM Insured 8/14 at 100.00 Aaa 5.000%, 8/01/24 – AGM Insured 8/14 at 100.00 Aaa Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 12/19 at 100.00 AA 5.250%, 12/01/38 Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project Series 2009A, 1/19 at 100.00 AA+ 5.500%, 1/01/38 – AGC Insured Total Indiana Kansas – 0.3% (0.2% of Total Investments) Kansas Turnpike Authority, Revenue Bonds, Series 2004A-2, 5.000%, 9/01/27 – AGM Insured 9/14 at 101.00 AA+ Kentucky – 1.1% (0.7% of Total Investments) Kentucky Economic Development Finance Authority, Health System Revenue Bonds, Norton No Opt. Call Baa1 Healthcare Inc., Series 2000B, 0.000%, 10/01/28 – NPFG Insured Kentucky Turnpike Authority, Economic Development Road Revenue Bonds, Revitalization Project, 7/15 at 100.00 AA+ Series 2005B, 5.000%, 7/01/25 – AMBAC Insured Total Kentucky Louisiana – 6.2% (3.9% of Total Investments) Lafayette Public Trust Financing Authority, Louisiana, Revenue Bonds, Ragin’ Cajun Facilities 10/20 at 100.00 AA+ Inc. Project, Series 2010, 5.500%, 10/01/41 – AGM Insured Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 7/14 at 100.00 Baa1 2004, 5.250%, 7/01/24 – NPFG Insured Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2005A: 5.000%, 5/01/25 – FGIC Insured 5/15 at 100.00 Aa1 5.000%, 5/01/26 – FGIC Insured 5/15 at 100.00 Aa1 5.000%, 5/01/27 – FGIC Insured 5/15 at 100.00 Aa1 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured (UB) 5/16 at 100.00 AA+ 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 Total Louisiana Maryland – 0.8% (0.5% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/16 at 100.00 Baa3 9/01/26 – SYNCORA GTY Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland 7/16 at 100.00 Baa1 Health, Series 2006A, 4.750%, 7/01/36 – NPFG Insured Total Maryland Massachusetts – 3.9% (2.4% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, No Opt. Call A Series 2002A, 5.750%, 1/01/42 – AMBAC Insured Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 7/11 at 101.00 N/R 2001A, 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Tender Option Bond 8/17 at 100.00 AA+ Trust 3091, 13.014%, 8/15/37 – AMBAC Insured (IF) Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2004: 5.250%, 1/01/22 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) 5.250%, 1/01/24 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) Springfield Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Refunding No Opt. Call AA+ Series 2010B, 5.000%, 11/15/30 – AGC Insured Total Massachusetts Michigan – 0.7% (0.4% of Total Investments) Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 1997A, 6.000%, 4/11 at 100.00 AA 4/01/16 – AMBAC Insured (Alternative Minimum Tax) Minnesota – 0.2% (0.1% of Total Investments) Minnesota Housing Finance Agency, Rental Housing Bonds, Series 1995D, 5.950%, 2/01/18 – 2/11 at 100.00 AA+ NPFG Insured Missouri – 0.5% (0.3% of Total Investments) Jackson County Reorganized School District R-7, Lees Summit, Missouri, General Obligation 3/16 at 100.00 Aa1 Bonds, Series 2006, 5.250%, 3/01/25 – NPFG Insured Missouri Housing Development Commission, Multifamily Housing Revenue Bonds, Brookstone Village 6/11 at 100.00 AAA Apartments, Series 1996A, 6.000%, 12/01/16 – AGM Insured (Alternative Minimum Tax) Missouri Western State College, Auxiliary System Revenue Bonds, Series 2003, 5.000%, 10/01/33 – 10/13 at 100.00 A– NPFG Insured Total Missouri Nebraska – 2.8% (1.8% of Total Investments) Nebraska Public Power District, General Revenue Bonds, Series 2005A, 5.000%, 1/01/25 – 1/15 at 100.00 AA+ AGM Insured Nebraska Public Power District, Power Supply System Revenue Bonds, Series 2006A, 5.000%, 1/16 at 100.00 A1 1/01/41 – FGIC Insured Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska 2/17 at 100.00 AA+ City 2, Series 2006A, 19.388%, 8/01/40 – AMBAC Insured (IF) Total Nebraska Nevada – 3.7% (2.3% of Total Investments) Clark County, Nevada, Industrial Development Revenue Bonds, Southwest Gas Corporation, Series 7/11 at 101.00 Baa2 2000C, 5.950%, 12/01/38 – AMBAC Insured (Alternative Minimum Tax) Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 AA+ International Airport, Series 2010A, 5.250%, 7/01/39 – AGM Insured Clark County, Nevada, Subordinate Lien Airport Revenue Bonds, Series 2004A-2, 5.125%, 7/01/24 – 7/14 at 100.00 Aa3 FGIC Insured Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 0.000%, 1/01/27 – AMBAC Insured No Opt. Call D 5.625%, 1/01/32 – AMBAC Insured (5) 1/12 at 100.00 N/R Total Nevada New Jersey – 7.0% (4.4% of Total Investments) Essex County Improvement Authority, New Jersey, Guaranteed Revenue Bonds, Project Consolidation, Series 2004: 5.125%, 10/01/21 – NPFG Insured 10/14 at 100.00 Aa2 5.125%, 10/01/22 – NPFG Insured 10/14 at 100.00 Aa2 Mount Olive Township Board of Education, Morris County, New Jersey, General Obligation Bonds, 1/15 at 100.00 Aa2 Series 2004, 5.000%, 1/15/22 – NPFG Insured New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A: 5.000%, 7/01/22 – NPFG Insured 7/14 at 100.00 A 5.000%, 7/01/23 – NPFG Insured 7/14 at 100.00 A New Jersey Transit Corporation, Certificates of Participation Refunding, Series 2003, 5.500%, No Opt. Call AA+ 10/01/15 – AGM Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/35 – AMBAC Insured No Opt. Call Aa3 0.000%, 12/15/36 – AMBAC Insured No Opt. Call Aa3 New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2005D-1, 5.250%, 1/01/26 – No Opt. Call AA+ AGM Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.000%, 1/01/25 – 1/15 at 100.00 AA+ AGM Insured (UB) Total New Jersey New Mexico – 1.0% (0.6% of Total Investments) New Mexico Finance Authority, Public Project Revolving Fund Revenue Bonds, Series 2004C: 5.000%, 6/01/22 – AMBAC Insured 6/14 at 100.00 AA+ 5.000%, 6/01/24 – AMBAC Insured 6/14 at 100.00 AA+ New Mexico Finance Authority, Public Project Revolving Fund Revenue Bonds, Series 2005E, 6/15 at 100.00 Aa3 5.000%, 6/15/25 – NPFG Insured Total New Mexico New York – 11.4% (7.1% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 BBB Hospital, Series 2004, 5.000%, 8/01/23 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Columbia University, Series 4/21 at 100.00 AAA 2011A, 5.000%, 10/01/41 (WI/DD, Settling 2/16/11) Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 7/20 at 100.00 AA+ 2010, 5.500%, 7/01/43 – AGM Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/24 – AMBAC Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006F, 4.250%, 11/16 at 100.00 A– 5/01/33 – NPFG Insured New York City, New York, General Obligation Bonds, Fiscal Series 2004E, 5.000%, 11/01/21 – 11/14 at 100.00 AA+ AGM Insured New York Convention Center Development Corporation, Hotel Unit Fee Revenue Bonds, Series 2005, 11/15 at 100.00 AA+ Trust 2364, 16.924%, 11/15/44 – AMBAC Insured (IF) New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, 5/11 at 100.00 AA+ Series 1996A, 6.125%, 11/01/20 – AGM Insured New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/25 – 7/15 at 100.00 AA+ AGM Insured Total New York North Carolina – 2.3% (1.5% of Total Investments) Appalachian State University, North Carolina, Revenue Bonds, Series 2005, 5.000%, 7/15/30 – 7/15 at 100.00 Aa3 NPFG Insured Charlotte, North Carolina, Water and Sewer System Refunding Bonds, Tender Option Bond Trust 7/20 at 100.00 AAA 2009-43W, 13.245%, 7/01/38 (IF) Mooresville, North Carolina, Enterprise System Revenue Bonds, Series 2004: 5.000%, 5/01/23 – FGIC Insured 5/14 at 100.00 AA– 5.000%, 5/01/24 – FGIC Insured 5/14 at 100.00 AA– Raleigh Durham Airport Authority, North Carolina, Airport Revenue Bonds, Series 2005A, 5.000%, 5/15 at 100.00 Aa3 5/01/21 – AMBAC Insured Total North Carolina North Dakota – 3.0% (1.9% of Total Investments) City of Fargo, North Dakota, Health System Revenue Bonds, Sanford Series 2011, 6.250%, 11/21 at 100.00 AA– 11/01/31 (WI/DD, Settling 2/09/11) Fargo, North Dakota, Health System Revenue Bonds, MeritCare Obligated Group, Series 2000A, 6/11 at 100.00 AA+ 5.600%, 6/01/21 – AGM Insured Total North Dakota Ohio – 1.6% (1.0% of Total Investments) Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006, 4.250%, 12/01/32 – 12/16 at 100.00 A1 AMBAC Insured Shaker Heights, Ohio, General Obligation Bonds, Series 2003, 5.250%, 12/01/26 – AMBAC Insured 12/13 at 100.00 AA+ Total Ohio Oklahoma – 0.3% (0.2% of Total Investments) Oklahoma Capitol Improvement Authority, State Facilities Revenue Bonds, Series 2005F, 5.000%, 7/15 at 100.00 AA 7/01/24 – AMBAC Insured Oregon – 0.3% (0.2% of Total Investments) Portland Housing Authority, Oregon, Multifamily Housing Revenue Bonds, Lovejoy Station 7/11 at 100.00 Baa1 Apartments, Series 2000, 6.000%, 7/01/33 – NPFG Insured (Alternative Minimum Tax) Pennsylvania – 9.2% (5.8% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A, 12/15 at 100.00 A1 5.000%, 12/01/23 – NPFG Insured Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006, 8/16 at 100.00 A1 5.000%, 8/01/24 – AMBAC Insured Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 AA+ 5.000%, 1/01/40 – AGM Insured Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 AA Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 5/15 at 100.00 A+ 2005A, 5.000%, 5/01/28 – NPFG Insured Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA+ Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured (UB) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 – 6/16 at 100.00 Aa3 AMBAC Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1: 5.000%, 9/01/24 – AGM Insured 9/14 at 100.00 AA+ 5.000%, 9/01/25 – AGM Insured 9/14 at 100.00 AA+ Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 1997A, 5.125%, 8/01/27 – 2/11 at 100.00 AAA AMBAC Insured (ETM) Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2005, 1/16 at 100.00 AA+ 5.000%, 1/15/25 – AGM Insured (UB) Solebury Township, Pennsylvania, General Obligation Bonds, Series 2005, 5.000%, 12/15/25 – 6/15 at 100.00 Aa3 AMBAC Insured State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School 6/13 at 100.00 AAA District, Series 2003, 5.000%, 6/01/29 (Pre-refunded 6/01/13) – AGM Insured Total Pennsylvania Puerto Rico – 1.5% (0.9% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/22 – 7/15 at 100.00 A3 FGIC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 AA+ 2010C, 5.125%, 8/01/42 – AGM Insured Total Puerto Rico South Carolina – 0.4% (0.3% of Total Investments) Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/16 at 100.00 AA+ 2006, 5.000%, 12/01/28 – AGM Insured Texas – 11.9% (7.4% of Total Investments) Corpus Christi, Texas, Utility System Revenue Bonds, Series 2004: 5.000%, 7/15/22 – AGM Insured (UB) 7/14 at 100.00 AA+ 5.000%, 7/15/23 – AGM Insured (UB) 7/14 at 100.00 AA+ Dallas, Texas, Waterworks and Sewer System Revenue Bonds, Series 2007, 4.375%, 10/01/32 – 10/17 at 100.00 AAA AMBAC Insured (UB) Dallas-Ft. Worth International Airport, Texas, Joint Revenue Refunding and Improvement Bonds, 4/11 at 100.00 A+ Series 2001A, 5.500%, 11/01/35 – NPFG Insured (Alternative Minimum Tax) Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – 2/17 at 100.00 A1 NPFG Insured Houston, Texas, Subordinate Lien Airport System Revenue Bonds, Series 2000B, 5.450%, 7/01/24 – No Opt. Call AA+ AGM Insured Lower Colorado River Authority, Texas, Contract Revenue Refunding Bonds, Transmission Services 5/12 at 100.00 AA+ Corporation, Series 2003B, 5.000%, 5/15/21 – AGM Insured Lower Colorado River Authority, Texas, Contract Revenue Refunding Bonds, Transmission Services 5/13 at 100.00 A Corporation, Series 2003C, 5.000%, 5/15/33 – AMBAC Insured Panhandle Regional Housing Finance Corporation, Texas, GNMA Collateralized Multifamily Housing 7/12 at 105.00 Aaa Mortgage Revenue Bonds, Renaissance of Amarillo Apartments, Series 2001A, 6.650%, 7/20/42 85 Texas State University System, Financing Revenue Refunding Bonds, Series 2002, 5.000%, 3/15/18 – No Opt. Call AA+ AGM Insured Texas State University System, Financing Revenue Refunding Bonds, Series 2002, 5.000%, 3/15/18 3/12 at 100.00 AA+ (4) (Pre-refunded 3/15/12) – AGM Insured Total Texas Utah – 2.5% (1.6% of Total Investments) Intermountain Power Agency, Utah, Power Supply Revenue Refunding Bonds, Series 2003A, 7/13 at 100.00 AA+ 5.000%, 7/01/18 – AGM Insured (UB) Mountain Regional Water Special Service District, Utah, Water Revenue Bonds, Series 2003, 12/13 at 100.00 A+ 5.000%, 12/15/33 – NPFG Insured Total Utah Vermont – 0.3% (0.2% of Total Investments) Vermont Educational and Health Buildings Financing Agency, Revenue Bonds, Fletcher Allen 6/11 at 101.00 Baa1 Health Care Inc., Series 2000A, 6.000%, 12/01/23 – AMBAC Insured Virginia – 2.8% (1.8% of Total Investments) Greater Richmond Convention Center Authority, Virginia, Hotel Tax Revenue Bonds, Series 2005: 5.000%, 6/15/20 – NPFG Insured 6/15 at 100.00 A 5.000%, 6/15/22 – NPFG Insured 6/15 at 100.00 A Loudoun County Industrial Development Authority, Virginia, Lease Revenue Bonds, Public Safety Facilities, Series 2003A: 5.250%, 12/15/22 – AGM Insured 6/14 at 100.00 AA+ 5.250%, 12/15/23 – AGM Insured 6/14 at 100.00 AA+ Total Virginia Washington – 7.4% (4.6% of Total Investments) Chelan County Public Utility District 1, Washington, Hydro Consolidated System Revenue Bonds, 7/11 at 101.00 AA Series 2001B, 5.600%, 1/01/36 – NPFG Insured (Alternative Minimum Tax) Clark County School District 101, La Center, Washington, General Obligation Bonds, Series 12/12 at 100.00 Aa1 (4) 2002, 5.000%, 12/01/22 (Pre-refunded 12/01/12) – AGM Insured King County, Washington, Sewer Revenue Bonds, Series 2007, 5.000%, 1/01/42 – AGM Insured 7/17 at 100.00 AA+ Tacoma, Washington, General Obligation Bonds, Series 2004, 5.000%, 12/01/19 – NPFG Insured 12/14 at 100.00 AA Washington State Health Care Facilities Authority, Revenue Bonds, Swedish Health Services, 5/11 at 100.00 A2 Series 1998, 5.125%, 11/15/22 – AMBAC Insured Washington State, General Obligation Purpose Bonds, Series 2003A, 5.000%, 7/01/20 7/12 at 100.00 AA+ (4) (Pre-refunded 7/01/12) – FGIC Insured Washington, General Obligation Bonds, Series 2000S-5, 0.000%, 1/01/20 – FGIC Insured No Opt. Call AA+ Total Washington West Virginia – 1.8% (1.1% of Total Investments) Pleasants County, West Virginia, Pollution Control Revenue Bonds, Monongahela Power Company 5/11 at 100.00 BBB– Pleasants Station Project, Series 1995C, 6.150%, 5/01/15 – AMBAC Insured Wisconsin – 2.5% (1.5% of Total Investments) La Crosse, Wisconsin, Resource Recovery Revenue Refunding Bonds, Northern States Power Company No Opt. Call Aaa Project, Series 1996, 6.000%, 11/01/21 – NPFG Insured (Alternative Minimum Tax) Wisconsin State, General Obligation Bonds, Series 2006A, 4.750%, 5/01/25 – FGIC Insured 5/16 at 100.00 AA Total Wisconsin $ 877,671 Total Long-Term Investments (cost $743,228,603) – 158.2% Short-Term Investments – 1.4% (0.9% of Total Investments) Colorado – 0.3% (0.2% of Total Investments) $ 1,400 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, No Opt. Call A-1+ Variable Rate Demand Obligations, Tender Option Bond Trust 2906Z, 0.270%, 3/01/16 (6) Michigan – 1.1% (0.7% of Total Investments) Portage Public Schools, Kalamazoo County, Michigan, General Obligation Bonds, Series 2008, No Opt. Call A-1 Variable Rate Demand Obligations, Trust 3030X, 0.360%, 5/01/16 (6) $ 6,400 Total Short-Term Investments (cost $6,400,000) Total Investments (cost $749,628,603) – 159.6% Floating Rate Obligations – (12.7)% Variable Rate Demand Preferred Shares, at Liquidation Value – (48.2)% (7) Other Assets Less Liabilities – 1.3% Net Assets Applicable to Common Shares – 100% $ 454,738,997 Fair Value Measurements In determining the fair value of the Fund's investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
